Case 8:20-cv-00043-JVS-ADS Document 129-1 Filed 08/10/20 Page 1 of 2 Page ID
                                 #:1624




                          SERVING SAN DIEGO & ORANGE COUNTIES

                         http://www.linkedin.com/in/petelepiscopo/
                             www.LepiscopoLawFirm.com
_____________________________________________________________________________________________
                                      SAN DIEGO OFFICE




               EXHIBIT 4
        Case: 17-56324, 07/31/2020,
Case 8:20-cv-00043-JVS-ADS          ID: 11773342,
                             Document             DktEntry:
                                        129-1 Filed 08/10/2059,Page
                                                               Page21of
                                                                     of21 Page ID
                                      #:1625



                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JUL 31 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
CONSUMER FINANCIAL PROTECTION                    No.    17-56324
BUREAU,
                                                 D.C. No.
                Petitioner-Appellee,             8:17-cv-01081-JLS-JEM
                                                 Central District of California,
  v.                                             Santa Ana

SEILA LAW LLC,                                   ORDER

                Respondent-Appellant.

Before: GRABER and WATFORD, Circuit Judges, and ZOUHARY,* District
Judge.

       Respondent-Appellant’s motion (Dkt. No. 55), filed July 28, 2020, is

GRANTED in part and DENIED in part. In light of the United States Supreme

Court’s decision in Seila Law LLC v. Consumer Financial Protection Bureau, 140

S. Ct. 2183 (2020), the parties are directed to file supplemental briefs addressing

whether the civil investigative demand was validly ratified. Petitioner-Appellee’s

supplemental brief shall be filed no later than 30 days after entry of this order.

Respondent-Appellant’s supplemental brief shall be filed no later than 30 days

after Petitioner-Appellee’s supplemental brief is filed. Neither brief may exceed

20 pages. The court will notify the parties if it wishes to schedule oral argument.


       *
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
